Title: To Benjamin Franklin from Tourton & Ravel, 7 March 1783
From: Tourton & Ravel
To: Franklin, Benjamin


MonsieurParis 7 mars 1783
Mr. Leveillard nous ayant dit que vous seriés fort aise que M. Schutze de Berlin s’addressat a Mr. Bache pour les affaires qu’il pourroit avoir a Philadelphie nous avons lhonneur de vous addresser ci joint la lettre que le d. [dit] sr. fred: Gme: Schutze nous envoye pour le d. mr. Bache et nous vous prions de recommander a celui ci les interets de m. Schutze, qui est un négotiant riche et solide; nous le connoissons depuis longtemps et nous sommes persuadés que m. Bache Sera très content de sa correspondance, nous profitons de cette occasion pour vous assurer de la parfaite Consideration avec laquelle nous avons lhonneur d’etre Monsieur Vos très humbles et très obeissans serviteurs
Tourton ET Ravel
 
Notation: Tourton & Ravel,— Paris 7 Mars 1783.
